DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This office action is in response to the amendment received on 11/23/2020.

Claims 1, 8 and 15 were amended.
Claims 3, 10 and 17 were canceled.
Claims 1, 2, 4-9, 11-16 and 18-20 are pending.
Claims 1, 2, 4-9, 11-16 and 18-20 were examined.



Response to Arguments/Amendments
Claim rejections - 35 USC § 101
Applicant’s amendments and arguments (see remarks, pages 8-12, filed on 11/23/2020), with respect to the rejection of claims 1, 2, 4-9, 11-16 and 18-20 under 35 USC § 101 as being directed to an abstract idea have been fully considered but they are not persuasive. Specifically, with respect to step 2A prong one, Applicant asserts “that the pending claims do not recite a mathematical operation, or an act of calculating using mathematical methods to determine a variable or a number, and that the Examiner has failed to set forth such a recitation in the claims”. Examiner respectfully disagrees. The claims recite comparing standards with items, inter alia: “comparing the item to the first a comparison of the testing data to the standards at time of manufacturer”, without specifically reciting a formula,  one of ordinary skill in the art would reasonably convey that such comparison can be performed, for instance, by using a standard deviation formula, which measure how far typical values tend to be from the mean. MPEP 2106 is clear in establishing that “A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping”. Therefore, Examiner is unpersuaded by Applicant’s arguments that the claims do not recite a mathematical calculation.
Applicant further asserts “Similarly, the claims do not recite mental processes”. Examiner respectfully disagrees. The claims are directed to mental processes as well, at least by the amended language reciting “determining… if the first comparison should have resulted in the item failing to meet the first standard based on the second comparison.” Emphasis added. The specification recites:
[0052] When a failure is detected in the item, the system can retrieve the standard and the testing data. In some configurations, the standard and the testing data can be forwarded to a person conducting a review of the failure…

Therefore, since the claims don’t even require the processor to perform this determination (claim language “via…”), the broadest reasonable interpretation of the 
 
"With respect to the previous characterization of the claims as being directed to “quality control”, Examiner concedes that this was a narrower construct of the abstract idea. While quality control is a part of quality assurance, Examiner agrees with Applicant’s position that “quality control” per se is not a fundamental economic practice and further reviewed the analysis in view of the amended claims. Examiner is in the position that the amended claims recite “quality assurance”, which is a fundamental economic practice. Applicant asserts “that the M.P.E.P., the 2019 PEG, and the October Update are entirely silent regarding "quality control" being a fundamental economic practice.” However, Examiner reminds Applicant that the MPEP recites that “Fundamental economic principles or practices include hedging, insurance, and mitigating risks.” Examiner is in the position that this list is open ended and there is no requirement that all fundamental economic practices fall into these three exemplary categories. The MPEP recites, for instance, many other examples that fall outside these exemplary categories (i.e. insurance, rules for conducting a wagering game, offer-based price optimization… etc.) Therefore, Examiner is in the position that “quality assurance” falls squarely into the fundamental economic practices grouping of abstract idea. For instance, ISO9000:1987 states the economics of quality as: ‘‘to achieve and sustain good economic performance through continual improvement in the customer specification and the organizational system to design and produce the product or service to satisfy the user’s needs or 1. Avoiding problems when delivering products or services to customers is a longstanding commercial practice, therefore Examiner is unpersuaded by Applicant’s arguments.
Applicant further asserts “Similarly, "'Commercial interactions' or 'legal interactions' include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations." M.P.E.P. § 2106.04(a)(2)(II)(B). Again, Applicant courteously submits that the M.P.E.P., the 2019 PEG, and the October Update are entirely silent regarding "keeping quality records and performing quality checks" being a commercial or legal interaction.” Once again Examiner respectfully disagrees with the narrow interpretation provided by Applicant. The amended claims were re-analyzed and recite managing quality assurance via electronic recordkeeping and performing calculations, i.e. keeping quality records and performing quality checks. Gaining greater confidence in the quality is a form of transaction performance guarantee, which is both a contractual relationship and business relations. Examiner is unpersuaded by Applicant’s arguments and therefore is still in the position that the claim language is grouped within the certain methods of organizing human activity, mathematical concepts and mental processes grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test.

With respect to prong two of step 2A of the analysis, Applicant asserts: “In particular, the combination of elements that not only store information and standards related to an item in a blockchain, but also use that information and standards to improve 
With respect to step 2B of the analysis, the findings presented by Examiner remains unchallenged by Applicant. The new and amended claims do not offer significantly more than the abstract idea itself, therefore the claims are still rejected under 35 USC § 101 as further detailed below.

Claim rejections - 35 USC § 112(a)
Applicant’s amendments and arguments (see remarks, pages 12-15, filed on 11/23/2020), with respect to the rejection of claims 1, 2, 4-9, 11-16 and 18-20 under 35 USC § 112(a) have been fully considered and are persuasive, in part, in view of the amended language. Therefore, those rejections were withdrawn. However, , with respect to the language "yielding a modified blockchain by adding, via the processor, the first block of data to the blockchain.", Applicant asserts “that it is unnecessary to explain in detail "yielding a modified blockchain by adding, via the processor, the first block of data to the blockchain" as it would be readily apparent to one of ordinary skill in the art how to add a block to a blockchain to result in, or in other terms "yield", a modified blockchain, i.e., the immediately prior blockchain with the new block added.” Examiner respectfully disagrees. While paragraph [0046] recites “The system adds… block… to yield…”, one of ordinary skill in the art would reasonably convey that those are distinct steps, which are performed by different entities. While one entity is capable of “adding”, the result of this operation (i.e. “yielding a modified blockchain”) is performed by other entities, extraneous to the “processor” recited in the claims.  One of ordinary skill would reasonably convey, as illustrated in paragraph [0002] of the specification, that “many blockchains use a distributed ledger, where copies of the list are distributed to multiple nodes, and where various combinations of the multiple nodes are required to approve any addition of new blocks to the blockchain.” Therefore, the claims are narrow enough to encompass “a blockchain distributed in a network comprising a plurality of nodes” but at the same time recite “yielding… blockchain… by adding…” as being performed by a single entity (i.e. “via a processor”). This embodiment is not disclosed by the specification as filed 
With respect to the language “detecting a first fault in the item via one of the nodes of the plurality of nodes”, Applicant asserts: “As amended, the claim language does not allow for embodiments in which multiple devices participating in the "detecting" step.” Examiner respectfully disagrees. While the specification as filed clearly recites this detection is performed “by” a node, the broadest reasonable interpretation of the  claims allow for at least one embodiment in which this detection is performed by another unrecited entity “via” the node. Applicant asserts “Applicant courteously submits that one having ordinary skill in the art will understand that "via" is equivalent to "by means of'.  Examiner disagrees with Applicant’s position that the terms “via” and “by” are interchangeable as “by means of” shouldn’t be a replacement for the language “by” in the specification as filed. There is a clear distinction between performing an action “by” an entity and “by means of” an entity. While one limits the action to be performed “by the entity”, the other allows for any other entity employing the entity to perform the action (i.e. baking a cake “by means of” a machine is broader than baking a cake “by” a machine). Examiner reminds Applicant that the specification as filed and original claims do recite “via the processor”, however the language “via one of the nodes” was introduced in the claim amendment dated 08/20/2019. Examiner disagrees that this broader language is encompassed by the original disclosure. Therefore the claims are still rejected under 35 USC § 112(a) as further detailed below.

Claim rejections - 35 USC § 112(b)
Applicant’s amendments and arguments (see remarks, pages 15 and 16, filed on 11/23/2020), with respect to the rejection of claims 1, 2, 4-9, 11-16 and 18-20 under 35 USC § 112(b) have been fully considered and are mostly persuasive. The rejections under 35 USC § 112(b) has been withdrawn in view of the claim amendments. However, with respect to the claim scope rejections, Applicant asserts “that one of ordinary skill in the art would readily appreciate that, in part, Claim 8 recites a system for adding information to a blockchain, and Claim 15 recites a non-transitory computer-readable storage medium having instructions stored which cause a computer device to add information to a blockchain. In other terms, Claim 8 recites a system that affects a blockchain, but does not claim a blockchain, while Claim 15 recites storage medium having instructions therein which cause a computer device to add information to a blockchain, but does not claim a blockchain. In view of the foregoing, Applicant courteously submits that the scope of the claims would be readily apparent to one of ordinary skill in the art.” While Examiner agrees with Applicant’s interpretation of the blockchain being outside of the scope of the claims, language attempting to further limit those elements, such as “detecting the item at a first node” and “a blockchain storing multiple standards” render the scope of the claims unclear. In other words, it would be unclear whether claim infringement would occur against claims reciting an exact same embodiment in which the detection occurs elsewhere and/or the standards are stored elsewhere. The attempt to further limit those extraneous elements render the scope of the claims, which Applicant admits “does not claim a blockchain”, unclear.


Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 16-19, filed on 11/23/2020), with respect to the rejection of claims 1, 2, 4-9, 11-16 and 18-20 under 35 USC § 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection of the amended claims.



Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 1, 2 and 4-7 are directed to a method, claims 8, 9 and 11-14 are directed to a system, and claims 15, 16 and 18-20 are directed to a non-transitory computer-readable storage medium. Therefore, these claims fall within the four statutory categories of invention. The claims recite logging quality records, which is an abstract idea. Specifically, the claims recite: 
a. “detecting the item at a first node of the plurality of nodes”;
b. “retrieving the first standard for the item from a database at a processor…”;
c. “comparing the item to the first standard, resulting in a first comparison”;

e. “yielding a modified blockchain by adding, via the processor, the first block of data to the blockchain…”;
f. “distributing the modified blockchain to the plurality of nodes other than the first node…”;
g. “detecting a first fault with the item via one of the nodes of the plurality of nodes...”;
h. “based on the first fault, retrieving the first standard from the modified blockchain…”;
i. “yielding a second comparison by comparing the first standard from the modified blockchain with the item…”;
j. “determining... if the first comparison should have resulted in the item failing to meet the first standard based on the second comparison (Conditional language)”, 

which is grouped within the certain methods of organizing human activity, mathematical concepts and mental processes grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). The claims are grouped within certain methods of organizing human activity because the steps recited describe the fundamental economic practice of quality assurance2 and the commercial or legal 
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using adding and retrieving data to a blockchain, a plurality of nodes to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of logging quality records. As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of logging quality records. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claims are not patent eligible. The dependent claims 2, 4-7, 9, 11-14, 16 and 18-20 further describe the abstract idea of logging quality records. The dependent claims do not include additional elements that 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1, 8 and 15 recite “detecting a first fault in the item via one of the nodes of the plurality of nodes”. The specification as filed recites, inter alia:
“[0045] FIG. 5B illustrates an example of identifying a standard for an item 508 from multiple standards 512-518. After the item information has been added as a block in the blockchain, and the updated blockchain has been communicated to the other nodes 504, 506 within the network, a fault may be detected in the item 508. This fault may be detected by the node 502 which generated the block for the item 508, or it may be detected by another node. As illustrated, the fault is detected by a distinct node 504. The node 504 may have access to multiple standards 512-518, including the current standard 512 and previous standards 514, 516, 518. Accessing the blockchain record, the node 504 can determine which of the standards was used when the item's 508 block record was created, then use that standard to determine if there was an error in the original testing of the item 508.”

Therefore, as the specification as filed does not recite how in which manner the detection is performed "via" one of the nodes. The claim language allows for embodiments in which multiple devices participate in the "detecting" step/function (i.e. undisclosed device "via" another device), while the specification as filed clearly recites that this detection is performed by a single entity (node or another node), the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Dependent claims 2, 4-7, 9, 11-14, 16 and 18-20 are also rejected since they depend on claims 1, 8 and 15, respectively.



Claims 1, 8 and 15 recite “determining, via the processor if the first comparison should have resulted in the item failing to meet the first standard based on the second comparison”. The specification as filed recites, inter alia:
“[0028] To remedy this problem, the original underwriting standard, how the borrower compared to that standard (i.e., test data), and other data associated with the loan can be stored in a blockchain configured as disclosed herein. For example, as a borrower requests a loan, the lender can retrieve current underwriting standards, determine if the borrower meets those standards, and if so authorize the loan. ”
“[0052] When a failure is detected in the item, the system can retrieve the standard and the testing data. In some configurations, the standard and the testing data can be forwarded to a person conducting a review of the failure. Preferably, however, the system can use the public/private keys to automatically retrieve the testing data and standard from the blockchain, then perform an updated comparison of the testing data to the standard to make an automatic determination if the item should have been allowed under the original standard.”

Therefore, as the specification as filed does not recite in which manner the determining step, as claimed, is performed. In other words, the specification as filed is silent regarding the algorithm to perform the step of "determining, via the processor if the first comparison should have resulted in the item failing to meet the first standard based on the second comparison". A fair reading of the specification would lead one of ordinary skill in the art that this step is subjective and can also be performed by the human mind, such as a lender "determine if the borrower meets those standards". The claims do not require this “determination” to be “automatic”. Even then, the specification as filed does not recite how the "automatic determination" is performed, as the specification as filed does not recite which algorithm is used in this “automatic” determination (i.e. “black box”). Therefore, the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be 


Claims 1, 8 and 15 recite “yielding a modified blockchain by adding, via the processor, the first block of data to the blockchain”. The specification as filed recites, inter alia:
“[0040] A singular blockchain can have advantages regarding immediate access to information by all nodes. That is, as the blockchain receives new blocks and is updated, the new, modified blockchain will be disbursed among all nodes in the system, such that when any one of the nodes in the system has a need to access information about any respective item, the node can immediately access that information using the blockchain already stored in memory at the node”
[0046]… The system adds, via the processor, the new block of data to the blockchain, to yield a modified blockchain (612)…
One of ordinary skill in the art would reasonably ascertain, based on Applicant’s introduction, in which manner a “blockchain” operates on a distributed ledger:
[0002] Blockchain technology allows a growing list of data, grouped into "blocks," to be linked together and secured using cryptography. This list of data (the "blockchain") is difficult to modify and can require keys to add and/or view the data recorded on the blockchain. In addition, many blockchains use a distributed ledger, where copies of the list are distributed to multiple nodes, and where various combinations of the multiple nodes are required to approve any addition of new blocks to the blockchain. Use of blockchain technology has been proposed and/or implemented in areas such as cryptocurrencies, supply chain management, real estate record keeping, and many others.
Therefore, as the specification as filed does not recite yielding a modified blockchain, especially as the claims require a system interacting with “a blockchain distributed in a network comprising a plurality of nodes” – but not comprising this .




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 


Claims 1, 8 and 15 are directed to a “system comprising a processor and non-transitory computer-readable storage medium”, a “non-transitory computer readable storage medium” and a corresponding method. The claims include language directed to further describing “a first node” - i.e. “detecting the item at a first node”. However, according to Applicant's Specification, the “first node” is not part of the claimed “system comprising a processor and non-transitory computer-readable storage medium and a non-transitory computer readable storage medium and a corresponding method” - see, for instance, in the specification as filed: 
“[0052] When a failure is detected in the item, the system can retrieve the standard and the testing data. In some configurations, the standard and the testing data can be forwarded to a person conducting a review of the failure. Preferably, however, the system can use the public/private keys to automatically retrieve the testing data and standard from the blockchain, then perform an updated comparison of the testing data to the standard to make an automatic determination if the item should have been allowed under the original standard.”
Therefore, to one of ordinary skill, the scope of the claim is unclear (see In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)). See also MPEP 2173.02 III B. Dependent claims 2, 4-7, 9, 11-14, 16 and 18-20 are also rejected since they depend on claims 1, 8 and 15, respectively.

Claims 8 and 15 are directed to “system comprising a processor and non-transitory computer-readable storage medium and a non-transitory computer readable storage medium”. The claims include language directed to further describing “blockchain” - i.e. “a 
“[0023] By contrast, a system configured as disclosed herein can utilize a blockchain to record information component data, testing data regarding how the component compared to a standard, the standard itself, etc. In one configuration, a single blockchain stored across multiple devices (a distributed ledger) is used to keep track of multiple items and components, such that each time a new item is generated, the manufacturer of that particular item adds a block to the blockchain.”
Therefore, to one of ordinary skill, the scope of the claim is unclear (see In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)). See also MPEP 2173.02 III B. Dependent claims 9, 11-14, 16 and 18-20 are also rejected since they depend on claims 8 and 15, respectively.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

s 1, 2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haldenby et al. (US 2017/0046652 A1), in view of Snow et al. (US 2018/0285970 A1) and  in view of Batra et al. (US 2018/0137465 A1).
With respect to claims 1, 8 and 153, Haldenby et al. teach a system for adding information about an item and a first standard corresponding to the item to a blockchain distributed in a network comprising a plurality of nodes, the system comprising: a processor configured to read from and write to the blockchain, the blockchain storing multiple standards; and a non-transitory computer-readable storage medium having instructions store;  non-transitory computer-readable storage medium having instructions stored which, when executed by a computing device configured to read from and write to a blockchain storing multiple standards, cause the computing device to perform operations for adding information about an item and a first standard corresponding to the item to the blockchain distributed in a network comprising a plurality of nodes (see Fig. 1, Business Entities 150-152, systems 140-145, servers 142-147, data repositories 144-149 and paragraphs [0029]-[0036]); and a method of adding information about an item and a 
detecting the item at a first node of the plurality of nodes (see Fig. 7, step 702 and paragraphs [0184] and [0186]-[0189]); 
retrieving the first standard for the item from a database at a processor configured to read from and write to a blockchain, the database storing at least the first standard (see Fig. 3, rules engine and paragraphs [0074]-[0076], [0083]; Fig. 7, rules engine, proprietary operations and algorithms, steps 704-712 and paragraphs [0193]-[0196]); 
generating a first block of data associated with the item via the processor, the first block of data comprising: an identification of the item; the first standard for the item; a first block hash associated with the first block; and a previous block hash identifying a previous block in the blockchain (see paragraphs [0054] and [0055]; Fig. 3, cryptographic hash of the one or more previous transactions, hashed copies of the rules engine and paragraphs [0086]-[0090]; Fig. 7, step 712 and paragraphs [0195] and [0196]); 
yielding a modified blockchain by adding, via the processor, the first block of data to the blockchain (see paragraph [0090]; Fig. 7, step 712 and paragraphs [0195] and [0196]); 
distributing the modified blockchain to the plurality of nodes other than the first node, from the processor (see Fig. 7, new ledger block generation and paragraph [0195], [0201] and [0202]). 


However, Snow et al. disclose a method, system and non-transitory computer-readable storage medium (Due diligence in mortgage documents) comprising:  
comparing the item to the first standard, resulting in a first comparison (see Fig. 1, audit key(s) 38 and paragraphs [0027], [0028] and [0039]; Fig. 29 step 292 and paragraph [0074]); 
detecting a first fault in the item via one of the nodes of the plurality of nodes, the first fault indicating a failure of the item to meet the first standard (see Fig. 2, current version fail to match audit keys 38 and paragraph [0030]; current version changed, digital signatures differ, paragraph [0035]); 
based on the first fault, retrieving the first standard..., via the processor (see Fig. 4, due diligence file 44 and paragraph [0032]; Fig. 5, future accesses and paragraph [0033]; Fig. 11, sourcing data and paragraphs [0047] and [0048]; Fig. 21, document retrieval and paragraphs [0060] and [0061]); 


Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the due diligence mechanisms on a blockchain as disclosed by Snow et al. in the method, system and non-transitory computer-readable storage medium of Haldenby et al., the motivation being to reduce fraud and determine whether the documents require additional investigative scrutiny (see Snow et al., paragraphs [0002] and [0038]).

The combination of Haldenby et al. and Snow et al. does not explicitly disclose a method, system and non-transitory computer-readable storage medium comprising:  generating a first block of data is responsive to the first comparison resulting in the item meeting the first standard; determining, via the processor if the first comparison should have resulted in the item failing to meet the first standard based on the second comparison; the first standard is retrieved from the modified blockchain.

However, Batra et al. disclose a method, system and non-transitory computer-readable storage medium (Smart contract admission check and fault tolerance in a blockchain) comprising:  

determining, via the processor if the first comparison should have resulted in the item failing to meet the first standard based on the second comparison (see contract amendments performed Figs. 2 and 3, failures detected 332 and fixed 334 so the contract can be revalidated and re-executed, paragraphs [0022] and [0023]). 
the first standard is retrieved from the modified blockchain (see Fig. 2, extract operation, paragraph [0022]). 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the dispute resolution as disclosed by Batra et al. in the method, system and non-transitory computer-readable storage medium of Haldenby et al. and Snow et al., the motivation being to resolve disputes by updating the smart contract on the blockchain for imprecisely formulated contract terms with ambiguity in a specification of proof levels and providers/attesters (see Batra et al., paragraphs [0002]-[0004]).





4, the combination of Haldenby et al., Snow et al. and Batra et al. teaches all the subject matter of the method, system and non-transitory computer-readable storage medium as described above with respect to claims 1, 8 and 15. Furthermore, Snow et al. disclose a method, system and non-transitory computer-readable storage medium wherein the first block of data further comprises: at least one of testing data comparing the item to the first standard, a hash of the testing data, and a reference to the testing data; and a fault condition for the item (see Fig. 5, due diligence file 44 and paragraph [0033]; Fig. 6, incorporate due diligence file 44 as a record, paragraph [0034]; Fig. 29, steps 304/310 and paragraph [0074]). 


With respect to claims 4, 11 and 18, the combination of Haldenby et al., Snow et al. and Batra et al. teaches all the subject matter of the method, system and non-transitory computer-readable storage medium as described above with respect to claims 2, 9 and 16. Furthermore, Snow et al. disclose a method, system and non-transitory computer-readable storage medium further comprising: receiving a current status of the item; and performing an additional comparison of the item to the first standard based on the current status (see Fig. 2, current version fail to match audit keys 38 and paragraph [0030]; current version changed, digital signatures differ, paragraph [0035]). 


With respect to claims 5, 12 and 19, the combination of Haldenby et al., Snow et al. and Batra et al. teaches all the subject matter of the method, system and non-transitory computer-readable storage medium as described above with respect to claims 1, 8 and 15. Furthermore, Haldenby et al. disclose a method, system and non-transitory computer-readable storage medium wherein the item comprises a physical component, and the first standard comprises physical standards of the physical component (see distribution of actual and/or virtual assets, paragraph [0057]; care ratings, life expectancy of the asset - i.e. connected vehicle - and paragraphs [0180]-[0183]). 

With respect to claims 6, 13 and 205, the combination of Haldenby et al., Snow et al. and Batra et al. teaches all the subject matter of the method, system and non-transitory computer-readable storage medium as described above with respect to claims 1, 8 and 15. Furthermore, Snow et al. disclose a method, system and non-transitory computer-readable storage medium wherein the item comprises a loan, and the first standard comprises underwriting guidelines for the loan (see Fig. 1, loan applications 30 and paragraph [0027]). 






6, the combination of Haldenby et al., Snow et al. and Batra et al. teaches all the subject matter of the method and system as described above with respect to claims 1 and 8. Furthermore, Snow et al. disclose a method and system wherein the first block of data further comprises access information, the access information identifying a key necessary to read and modify the first block (see Fig. 11, sourcing data 144, source key 146 and paragraphs [0047] and [0048]). Claims 7 and 14 recite “a key necessary to read and modify the first block…” (Emphasis added), statements of intended use or field use. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ginter et al. (US 5,892,900) disclose systems and methods for secure transaction management and electronic rights protection, including secure financial transaction capabilities related to both electronic information and/or appliance usage and other electronic credit and/or currency usage and administration capabilities.

Feeney (US 2016/0162897 A1) discloses system and method for user authentication using crypto-currency transactions as access tokens, including incorporating additional data into a blockchain.
Gvili (US 2016/0134593 A1) discloses manicoding for communication verification, including handling credit or loan information using a blockchain.
Saxena et al. (US 2018/0165598 A1) disclose method for providing financial-related, blockchain-associated cognitive insights using blockchains, including a blockchain smart contract is configured to perform one or more operations or processes associated with a compliance requirement.
Krajicek et al. (US 2018/0158139 A1) disclose system and method for issuing and managing flexible loans, including a variety of systems that support various functionality associated with the origination, underwriting, processing, and servicing of loans as well as recording transaction information via changes to distributed ledgers (such as blockchain, for example).
Thomas et al. (US 2018/0114205 A1) disclose distributed ledger system for providing aggregate tracking and threshold triggering, including creating and executing a smart contract in a blockchain.
Serrano et al. (US 2018/0075421 A1) disclose loan processing service utilizing a distributed ledger digital asset as collateral, including a loan processing service utilizing a distributed ledger digital asset as collateral.

Kurian et al. (US 2017/0243025 A1) disclose system for external validation of distributed resource status, including a block chain implementing the validation and verification of an obligation to return a resource portion that has previously been borrowed by the user. .
Holloway et al. (US 2017/0331896 A1) disclose methods and systems for processing assets, including a solution to the supply chain security (asset provenance) problem whilst moving the trust relationship onto distributed consensus ledgers.  An asset may be an item such as physical product or a digital product such as software.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6700.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Hoyle (NPL 2009) ISO 9000 Quality Systems Handbook - updated for the ISO 9001:2008 standard (Sixth Edition), Chapter 1. The Assurance Principles, pages 7 and 8
        2 “The economics of quality was brought out in ISO 9000:1987 in which the intent was stated as: ‘‘to achieve and sustain good economic performance through continual improvement in the customer specification and the organizational system to design and produce the product or service to satisfy the user’s needs or requirements’’. It was believed that if organizations were able to demonstrate that they were operating a quality system that met international standards, customers would gain greater confidence in the quality of products they purchased. Clearly the intent of these standards was that when implemented, the contractor could be relied upon to meet customer requirements in the most economical manner. The implication being that delivery of nonconforming product or service, late delivery and cost overruns would be an extremely rare event.” See Hoyle (NPL 2009) ISO 9000 Quality Systems Handbook - updated for the ISO 9001:2008 standard (Sixth Edition), Chapter 1. The Assurance Principles, pages 7 and 8
        
        3Claims 1, 8 and 15 recite “yielding a modified blockchain by adding…”; “yielding a second comparison by comparing...” (Emphasis added), statements of intended use or field use. Statements of intended use or field of use do not serve to differentiate the claims from the prior art. See MPEP 2114 II.
        Claims 1, 8 and 15 recite “determining... if the first comparison should have resulted in the item failing to meet the first standard based on the second comparison” (Emphasis added). Those are contingent limitations. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. See also MPEP 2111.04
        Claim 1 is a method claim and recites “a processor configured to read from and write to a blockchain” (Emphasis added). However, it has been held that structural limitations are not given weight in a method claim unless those limitations “affect the method in a manipulative sense and not amount to mere claiming of a particular structure.” (See Ex Parte Pfeiffer, 135 USPQ 31 (Bd. App. 1961)).
        4 Moreover, with respect to claims 2, 9 and 16, the claims recite non-functional descriptive material. Claims 2, 9 and 16 recite “wherein the first block of data further comprises: at least one of testing data comparing the item to the first standard, a hash of the testing data, and a reference to the testing data; and a fault condition for the item (Emphasis added). However, the limitations refer only to the type of data stored. It has been held that data stored in memory will not distinguish a claimed memory from the prior art (see, for instance, Haldenby et al., Fig. 1, Business Entities 150-152, systems 140-145, servers 142-147, data repositories 144-149 and paragraphs [0029]-[0036]; see also In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
        
        5 Claims 6, 13 and 20 recite “wherein the item comprises a loan, and the first standard comprises underwriting guidelines for the loan” (Emphasis added), language directed to non-functional descriptive material.
        
        6 Claims 7 and 14 recite “wherein the first block of data further comprises access information, the access information identifying a key necessary to read and modify the first block (Emphasis added), language directed to non-functional descriptive material.